Citation Nr: 0824265	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-41 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which continued a noncompensable rating 
for bilateral hearing loss.


FINDING OF FACT

Audiological evaluation reflects that the veteran's service-
connected bilateral hearing loss has been manifested by no 
worse than level I hearing impairment bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that the above-referenced VCAA notice 
requirements were satisfied by a letter sent to the veteran 
in September 2005.  The letter addressed all four notice 
elements and was sent prior to the initial unfavorable 
decision by the AOJ.

Additionally, in Dingess v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a veteran must be provided with general information 
regarding the criteria for assigning disability ratings and 
effective dates.  19 Vet. App. 473 (2006).  In this case, the 
fact that the notice did not address the relevant effective 
date provisions was harmless error because the claim is 
denied herein and no effective date is to be assigned.  
Regarding the rating provisions for hearing loss, the 
November 2005 rating decision included this information.  It 
was followed by a December 2005 readjudication of the claim 
and the issuance of a statement of the case.

Further, in Vazquez-Flores v. Peake, the Court issued a 
decision regarding the general notice requirements for 
increased ratings claims.  22 Vet. App. 37 (2008).  
Specifically, the VA must notify the veteran: (1) that to 
substantiate the claim, the evidence must demonstrate a 
worsening of the disability and the effects of that worsening 
on the veteran's employment and/or daily life, (2) of the 
diagnostic code criteria for a higher rating, (3) that 
disability ratings are determined by applying the relevant 
diagnostic codes, and (4) of examples of the types of medical 
and lay evidence that are relevant.

The September 2005 notice letter informed the veteran that he 
must show a worsening of his condition and what medical or 
lay evidence would be needed to do so.  Further, any 
remaining deficiency in notice can be cured by a showing that 
it was non-prejudicial to the veteran.  Here, the veteran 
showed, through his statements and the evidence he submitted 
in the form of a lay statement from his wife, that he had 
actual knowledge of what was necessary to substantiate his 
claim.  The Board finds that the veteran's actual knowledge 
shows that he was not prejudiced by any deficiency in notice 
and that this actual knowledge is, therefore, sufficient to 
cure any potential notice deficiency.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007), 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).

In sum, the Board finds that the VCAA duty to notify was 
satisfied by the letter sent to the veteran in September 
2005.  Further, any deficiency in notice has been cured by 
the veteran's demonstrated actual knowledge.  Consequently, a 
remand for further notification is not necessary.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring relevant treatment records and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, VA obtained the August 2005 and 
September 2005 private audiological examination records.  
Additionally, the veteran was afforded a VA examination in 
October 2005.  Further, the veteran did not identify any 
other relevant evidence.  The Board, therefore, finds that 
the VCAA duty to assist has also been satisfied.


II. Analysis

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity, to a veteran's symptoms.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).  If there is a 
question as to which of two ratings applies under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates that criteria.  If 
not, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2007).  Additionally, any reasonable doubt is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history of a disability is examined when 
making rating decisions.  See 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
when service connection has already been established and the 
claim is for an increased rating, the current level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  Additionally, where entitlement to compensation 
has already been established, VA must address the evidence 
concerning the state of the disability from the time period 
one year before the claim for an increase was filed until VA 
makes a final decision on the claim.  The Court has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

The veteran's service-connected bilateral hearing loss has 
been evaluated as noncompensably (zero percent) disabling.  
He filed the current claim for an increased rating in August 
2005.  The assigned rating for hearing loss is determined by 
mechanically applying the rating criteria to certified 
audiological examination results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable 
criteria, ratings for hearing loss are determined in 
accordance with the findings obtained on audiometric 
examinations.  Evaluations of hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The rating criteria establish eleven auditory 
acuity levels designated from I to XI.  As set forth in the 
regulations, Tables VI, VIa, and VII are used to calculate 
the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100) (2007).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2007).  When the puretone threshold is 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2007).

A review of the medical evidence associated with the file 
since one year prior to the filing of the claim reveals that 
the veteran underwent three audiological examinations, in 
August 2005, September 2005, and October 2005.  The 
August 2005 examination, performed by Concentra Medical 
Center, is not valid for VA purposes because it failed to 
include a controlled speech discrimination test (Maryland 
CNC).  See 38 C.F.R. § 4.85(a) (2007).  Even when using only 
the puretone threshold averages from the August 2005 
examination to determine the level of hearing impairment 
under Table VIa, the resulting numerals of I for the right 
ear and III for the left ear would still result in a 
noncompensable rating.

Similarly, the September 2005 examination, performed by St. 
Elizabeth's Physician Network, is not valid for VA purposes.  
Although the report includes a speech discrimination score 
for each ear, it does not indicate that it was derived by 
using the Maryland CNC test.  Again, however, even when 
accepting the examination, the resulting numerals of I for 
the right ear and II for the left ear would still result in a 
noncompensable rating.

The Board, therefore, finds that the only valid audiological 
examination for rating purposes that has been associated with 
the record during the pendency of the claim is the October 
2005 VA examination.  At that time, the puretone threshold 
average was 30 for the right ear and 41 for the left ear.  
The Maryland CNC speech recognition score was 98 percent for 
the right ear and 92 percent for the left ear.  Based on 
those results with the utilization of Table VI, the veteran 
had a level I hearing impairment in both ears.  Applying the 
results to Table VII, a noncompensable disability rating was 
warranted for bilateral hearing loss based on the October 
2005 VA examination.  Exceptional patterns of hearing 
impairment, as defined in 38 C.F.R. § 4.86(a), are not 
present.

The Board notes that the veteran also submitted an October 
2005 statement from his wife contending that she believes 
that his hearing loss has worsened.  She stated that the 
veteran has a difficult time hearing his phone, alarm clock, 
and people in social situations with any background noise.  
She notes that he turns the volume up when watching 
television and frequently asks her and other to repeat 
themselves.  However, as discussed above, disability ratings 
for hearing loss are based solely upon objective audiological 
testing results.  Therefore, the Board finds this statement 
to be non-probative.

Further, the Board finds that consideration of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected bilateral 
hearing loss.  Although the veteran claims that he often has 
trouble understanding patients at the nursing home where he 
works, the evidence does not indicate this has resulted in 
any marked interference with employment.  Additionally, there 
is no evidence showing that the disability results in 
frequent periods of hospitalization or that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  Further, the daily effects that the 
veteran experiences as a result of his hearing loss are not 
abnormal for a person with his level of hearing impairment.  
In other words, the noncompensable rating assigned adequately 
compensates the veteran for the severity of his bilateral 
hearing loss.  In the absence of such evidence to the 
contrary, consideration of an extra-schedular rating is not 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The veteran's representative argues that a remand for a new 
VA audiological examination is warranted under 
Martinak v. Nicholson.  21 Vet. App. 447, 454-55 (2007).  He 
argues that the October 2005 VA examination did not address 
the functional effects of the veteran's hearing loss.  The VA 
examiner, however, did address the functional effects of the 
veteran's hearing loss.  Specifically, he noted that the 
veteran had the greatest difficulty hearing with background 
noise.  The Board, therefore, finds that a remand for a new 
VA examination is not warranted.

For the reasons discussed above, the Board finds that the 
claim for a compensable rating for bilateral hearing loss 
must be denied.  A higher rating is not warranted during any 
period of the claims process.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


